Order entered October 29, 1968, unanimously reversed, on the law, with $50 costs and disbursements to appellants, and summary judgment granted to defendants dismissing the complaint. The subject article published in defendant’s magazine is not libelous per se; it imputes nothing evil to plaintiff, nor does it charge either negligence or incompetence, consisting, as it does, of the sardonic recital of what at worst might be considered a single instance of mistaken exercise of business judgment on plaintiff’s part, without any imputation of fraud, deceit or malpractice. Nothing pleaded justifies an inference of malice, nor are special damages alleged. In sum, the complaint does not allege a cause in libel by any applicable standard. Concur— Stevens, P. J., Eager, Capozzoli, Markewich and Steuer, JJ.